Justice PLEICONES,
dissenting.
While this Court is the ultimate arbiter of the sanction to be imposed, I agree in toto with the findings of the Panel and with its recommendation to disbar Respondent. I see no reason to depart from our precedents in disciplining Respondent, and would disbar him, which carries with it the requirements of Rule 34 of Rule 413, SCACR. I would make Respondent’s disbarment retroactive to March 9, 2010, the date of his interim suspension, order him to pay costs ($1,359.70) within thirty days of the filing of the opinion, and require him to comply with Rule 30 of Rule 413, SCACR. Prior to his readmission to the practice of law I would require Respondent to complete the Legal Ethics and Practice Program Ethics School and the Trust Account School and to have paid all monies ordered in his federal criminal proceedings. Further, upon his readmission, I would require that Respondent’s trust account be monitored for two years by the Commission on Lawyer Conduct.
TOAL, C.J., concurs.